Citation Nr: 1120151	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  02-06 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
	
1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right knee injury.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for residuals of right and left knee injuries at noncompensable disability ratings, continued a 10 percent disability rating for mechanical low back pain and increased the disability rating for chronic prostatitis to 10 percent.  In a January 2004 rating decision, the RO increased the Veteran's disability ratings for residuals of right and left knee injuries to 10 percent each, and increased the disability rating for prostatitis to 20 percent, based on a contemporaneous decision by a Decision Review Officer (DRO).  As this does not represent the highest possible benefit, these issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
In February 2003, the Veteran testified at a hearing before a Decision Review Officer (RO hearing); a copy of this transcript is associated with the record.   

In March 2008, the Board increased the Veteran's disability rating for his chronic prostatitis to 40 percent and denied an initial disability rating in excess of 10 percent for residuals of a right knee injury, an initial disability rating in excess of 10 percent for residuals of a left knee injury and a disability rating in excess of 10 percent for mechanical low back pain.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 Memorandum Decision, which became final pursuant to an October 2010 Mandate, the Court vacated and remanded the Board's decisions regarding the Veteran's claims for increased initial disability ratings for his right and left knee disabilities, and upheld the Board's decisions regarding his claims for increased disability ratings for his chronic prostatitis and mechanical low back pain.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its Memorandum decision, the Court noted that, in its August 2008 decision, the Board found that the Veteran's right and left knee disabilities, which are rated on the basis of instability under Diagnostic Code 5257, did not meet the criteria for a disability rating in excess of 10 percent each.  It should be noted that, under Diagnostic Code 5257, for impairment of the knee involving recurrent subluxation or lateral instability, a maximum 30 percent rating is assigned for severe impairment, a 20 percent rating for moderate impairment, and a 10 percent rating for slight impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

In its August 2008 decision, the Board concluded that there was no evidence in the record which reflects that the Veteran's right or left knee disabilities were manifested by recurrent subluxation or lateral instability.  In fact, the examiners noted that the Veteran's knees showed no instability, with no ligamentous laxity with stable ligaments to varus and valgus stress.  

The Court found that, although the Board correctly noted that the Veteran's knees would have to show a moderate impairment in order to warrant a higher disability rating, it failed to provide sufficient detail and analysis to discern how it applied that term in this case, where the evidence showed that there was no instability at any time over the appeals period.  The Court noted that the criteria under this Diagnostic Code utilizes words which are not defined in the statute-slight, moderate and severe, but that the Board did not discuss the rating criteria in sufficient detail in its analysis.

Nevertheless, the Board finds that a remand is necessary in this case, in order to appropriately fulfill the duty to assist.  The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  In a statement dated April 4, 2011, the Veteran's representative indicated that the Veteran's knee problems are worsening and significantly impacting his life.  The Board notes that the most recent VA examination to determine the current nature and severity of his service-connected right and left knee disabilities was conducted in September 2005 with an addendum in February 2006.  As this examination is over five years old and the Veteran has indicated, through his representative, that his right and left knee disabilities have worsened, the Board finds that the Veteran should be afforded a VA orthopedic examination, to determine the current nature and severity of these service-connected disabilities.  The examination report should include an evaluation of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements, and weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that, because this appeal involves initial ratings for which service connection was granted and an initial disability rating was assigned, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the Board notes that it appears that the Veteran has had ongoing treatment for his right and left knee disabilities, and the most recent treatment records in the claims file are from October 2007.  As such, the RO should obtain the Veteran's medical records showing treatment for his right and left knee disabilities since October 2007.





Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all health care providers that have treated him for his right and left knee disabilities since October 2007.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records.  If records are unavailable, please have the provider so indicate.  

2.  The AOJ should make arrangements for the Veteran to be afforded an orthopedic examination, by an appropriate specialist, to determine the current nature and severity of his service-connected bilateral knee disabilities.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.

The orthopedic examiner is to assess the nature and severity of the Veteran's right and left knee disabilities in accordance with the latest AMIE worksheet for rating knee disabilities.  The examiner should note whether the Veteran has x-ray evidence of arthritis in his right and left knees.  The examiner also should indicate whether the Veteran has instability in his knees, and, if he does, the extent and severity of it (e.g., slight, moderate, or severe).

The examiner should also note whether there is any limitation of motion of the right and left knees, and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why. 

3.  After completion of the above, the AOJ should readjudicate the appellant's claim, taking into account the holdings in DeLuca, supra and Fenderson, supra.  If any determination remains unfavorable to the Veteran, he and his attorney should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




